DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11/294,861. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of U.S. Patent No. 11/294,861 contain every element of claims 1-24 of the instant application.  

A claim in the patent compared to a claim in the application 
Patent 11/294,861
Instant Application
Claims 1, 12, and 23
Claims 1, 12, and 23
Claims 2, 13, and 24
Claims 2, 13, and 24
Claims 3 and 14
Claims 3 and 14
Claims 4 and 15
Claims 4 and 15
Claims 5 and 16
Claims 5 and 16
Claims 6 and 17
Claims 6 and 17
Claims 7 and 18
Claims 7 and 18
Claims 8 and 19
Claims 8 and 19
Claims 9 and 20
Claims 9 and 20
Claim 10
Claim 10
Claim 21
Claim 21
Claims 11 and 22
Claims 11 and 22


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The Examiner has carefully reviewed the specification and unable to find an adequate (except in the background paragraph [0005]) written description for the claimed elements: partition(s) and plurality of partitions.

The written description requirement has several policy objectives.
“[T]he essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). *>" The
written description ' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the
inventor ' s obligation to disclose the technologic knowledge upon which the patent is
based, and to demonstrate that the patentee was in possession of the invention that is
claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the< written description requirement ** promotes the progress of the
useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent' s term.

It should be recognized that the disclosure has to clearly convey and adequately describe the subject matter that that an applicant has invented in an effort to promote the progress of useful arts.

Priority
The later-filed application must be an application for a patent for an invention
which is also disclosed in the prior application (the parent or original nonprovisional
application or provisional application). The disclosure of the invention in the parent
application and in the later-filed application must be sufficient to comply with the
requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA 35 U.S.C. 112,
except for the best mode requirement. See Transco Products, Inc. v. Performance
Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)
or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not
complied with one or more conditions for receiving the benefit of an earlier filing date
under 35 U.S.C. 120 as follows:

The disclosure of the prior-filed applications, Application Nos. 16/861516,
16/688888, 16/399448, and 15/210536 fail to provide adequate support or enablement
in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
for one or more claims of this application. Accordingly, claims 1-24 are not entitled to
the benefit of the prior filing dates of the above mentioned applications as the Examiner
is unable to find support for the claimed element “partitions”.

A claim to priority under 35 U.S.C. 120 must be perfected to entitle the benefit of
the prior filing dates of the co-pending applications filed 07/14/2016, 04/30/2019,
11/19/2019 and/or 04/29/2020.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baer; Hermann et al. (“Baer”) US 20150286681 A1.
Regarding claim 1, Baer teaches A system comprising: 
a metadata store to store metadata as Zone maps 721 store zone map information for zoned tables about zoned columns. This zone map information includes the minimum and maximum zoned column values on a per-zone basis from among all rows of the zoned table that belong to a given zone ([0097] and Fig. 7, element 720); and 
a processor, operatively coupled with the metadata store as Computer system 100 also includes a main memory 106, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 102 for storing information and instructions to be executed by processor 104 ([0045] and Fig. 1, element 104), configured to: 
partition database data into a plurality of partitions, wherein, for each of the plurality of partitions, the metadata stored in the metadata includes metadata corresponding to multiple columns of the database data and a plurality of different types of partition ranges that characterize at least one of the plurality of partitions as Aggregated zone map information 722 stores aggregated zone map information for zoned tables that are also partitioned tables ([0098, 0089, and 0083]); 
a DBMS performing a table scan of table 300 can skip a scan of the zone 502 and disk blocks 403 and 404 because zone 502, based on the minimum and maximum values stored in columns 514B and 515B in row 512 of the zone map 500, cannot contain rows relevant to the following query ([0086, 0078, and 0079] and Figs. 3 and 5);
For example, if the data type of the zoned column is a character data type, then the smallest minimum value and the greatest maximum value can be based on a lexical ordering of column values. As another example, if the data type of the zoned column is a numerical data type, then the smallest minimum value and the greatest maximum value can be based on a numerical ordering of the zoned column values ([0103 and 0102] and Fig. 8).
receive a query comprising a plurality of clauses SELECT DISTINCT product_id from sales where order_date=‘12-14-2012’ AND ship_date>‘12-24-2012’ ([0093, 0087, and 0038]); 
prune a partition from the plurality of partitions that does not satisfy a condition of at least one of the plurality of clauses to create a reduced set of partitions as When generating the query plan, optimizer 712 may remove (i.e., prune) table partitions 723 and associated index partitions 724 ([0095 and 0115]);
a DBMS performing a table scan of table 300 can skip a scan of the zone 502 and disk blocks 403 and 404 because zone 502, based on the minimum and maximum values stored in columns 514B and 515B in row 512 of the zone map 500, cannot contain rows relevant to the following query ([0086, 0078, and 0079] and Fig. 5); and
use the reduced set of partitions to execute the query as The output execution plan may not identify any rows of zoned table that are stored in pruned [0114].

Regarding claims 2, 13, and 24, Baer further teaches wherein the determination comprises reading the metadata stored in the metadata store as When the query engine executes a query that qualifies one of the zoned columns with a filter predicate, the database server can compare (i.e., reading) the value (or the range of possible values) of the zoned column in the filter predicate to the minimum value and the maximum value of the zoned column for a zone to determine whether the zone can possibly contain data satisfying the filter predicate [0078].

Regarding claims 3 and 14, Baer further teaches wherein to prune the partition, the processor is further configured to: identify the partition to be pruned without accessing the data comprising the partition as If the zone cannot possibility satisfy the filter predicate, then the disk blocks of the zone may be skipped during a table scan of the zoned table. Skipping disk blocks using zone maps in this way is referred to as zone pruning ([0078, 0079, and 0095]).

Regarding claims 4 and 15, Baer further teaches wherein to identify the partition that does not satisfy at least one of the conditions, the processor is further configured to: read the metadata pertaining to the partition, wherein the metadata stored in the metadata store as compare the value (or the range of possible values) of the zoned column in the filter predicate to the minimum value and the maximum value of the zoned column for a zone to determine whether the zone can possibly contain data satisfying the filter predicate ([0078 and 0097]).

Regarding claims 5 and 16, Baer further teaches wherein the metadata includes a minimum and maximum value for each of the multiple columns of the database data and each of the plurality of partitions as Zone maps 712 store zone map information for zoned tables about zoned columns. This zone map information includes the minimum and maximum zoned column values on a per-zone basis from among all rows of the zoned table that belong to a given zone ([0097, 0038, and 0078] and Fig. 5).

Regarding claims 6 and 17, Baer further teaches wherein each partition of the plurality of partitions comprises a discrete selection of the database data as Each row 511 and 512 of zone map 500 corresponds to a zone of the zone map. In particular, row 511 corresponds to zone 501 and row 512 corresponds to zone 502. The zone map 500 includes a zone disk block range column 513 specifying, for each zone, the first block in the set of contiguous disk blocks covered by the zone [0084].

Regarding claims 7 and 18, Baer further teaches generate the metadata comprising information for each partition as Each table partition can include multiple zones of a zone map and thus multiple sets of contiguous disk blocks. In this example, table partition 601 comprises zones 501 and 502 and thus, disk blocks 401-404 [0089]; and 
store the metadata in the metadata store separate from the partition as Zone maps 721 store zone map information for zoned tables about zoned columns ([0097 and 0102] and Fig. 7, element 720).

Regarding claims 8 and 19, Baer further teaches wherein to read the metadata, the processor is further configured to: 
determine, based on the metadata, a range of one or more values of database data stored in one of the partitions as compare the value (or the range of possible values) of the zoned column in the filter predicate to the minimum value and the maximum value of the zoned column for a zone [0078]; and 
determine whether any data within the range of one or more values of database data stored in the one partition satisfies the condition of at least one of the plurality of clauses as compare the value (or the range of possible values) of the zoned column in the filter predicate to the minimum value and the maximum value of the zoned column for a zone to determine whether the zone can possibly contain data satisfying the filter predicate [0078].

Regarding claims 9 and 20, Baer further teaches wherein the determining whether each of the plurality of partitions, satisfies the condition of at least one of the plurality of clauses is based on at least a determination that some data within the range of one or more values stored in the certain partition satisfies the condition of at least one of the plurality of clauses as Based on zone map 500 and given the following query with a filter predicate on the ship_date column of table 300 of FIG. 3 with a filter predicate date value of ‘01-01-2008’ ([0086] and Fig. 5, Element 511).
SELECT DISTINCT product_id from sales where order_date=‘12-14-2012’ AND ship_date>‘12-24-2012’ ([0093, 0087, and 0038]).

Regarding claim 10, Baer further teaches wherein the processor is further configured to identify at least one column within each of the plurality of partitions that comprises database data satisfying the condition of at least one of the plurality of clauses as Based on zone map 500 and given the following query with a filter predicate on the ship_date column of table 300 of FIG. 3 with a filter predicate date value of ‘01-01-2008’ ([0086] and Fig. 5, Element 511-satisfies query).

Regarding claim 21, Baer further teaches wherein identifying the one or more applicable partitions comprises identifying the certain file as being an applicable file in response to a determination that some data within the range of one or more values stored in the certain file satisfies the condition of at least one of the plurality of clauses as Based on zone map 500 and given the following query with a filter predicate on the ship_date column of table 300 of FIG. 3 with a filter predicate date value of ‘01-01-2008’ ([0086] and Fig. 5, Element 511-satisfies query).

Regarding claims 11 and 22, Baer further teaches wherein the pruned partition is not used during execution of the query as The output execution plan may not identify any rows of zoned table that are stored in pruned [0114].

Regarding claim 12, the claim recites a method with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.

Regarding claim 23, the claim recites A non-transitory computer readable storage media with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.


Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.

Regarding the Double Patenting rejection, the Applicants indicated that they elected to file a terminal disclaimer under 37 C.F.R. 1.321 to obviate the instant non-statutory double parenting rejection of claims 1-24. However, the office has not received such terminal disclaimer.

Regarding the 35 U.S.C. 112(a) written description requirement, the Applicant argued that the Specification, paragraphs 27 and 32-39, provides support for the claimed element “partitions”: “…where applicant recites that the database data is organized in a set of files, which each of the set of files represents a part or partition of the database data…” (Pg. 6 of Remarks filed on 09/01/2022). Examiner is unable to find such statement. As a result, the 35 U.S.C. 112(a) rejection is maintained.

The Applicant argued that Baer does not teach or suggest “partition database data into a plurality of partitions, wherein, for each of the plurality of partitions, the metadata stored in the metadata includes metadata corresponding to multiple columns of the database data and a plurality of different types of partition ranges that characterize at least one of the plurality of partitions” as claimed in claim 1 and claims 2-4 and 6-11 that depend on claim 1.

In response to the preceding arguments, Examiner respectfully submits that Baer teaches the limitation “partition database data into a plurality of partitions, as Turning now to FIG. 6, it illustrates a table partition 601 of table 300. Table partition 601 can be a list partition, a range partition, or a hash partition. Each table partition can include multiple zones of a zone map and thus multiple sets of contiguous disk blocks ([0089] and Fig. 6).

Baer further teaches the limitation “for each of the plurality of partitions, the metadata stored in the metadata includes metadata corresponding to multiple columns of the database data” as When the query engine executes a query that qualifies one of the zoned columns with a filter predicate, the database server can compare the value (or the range of possible values) of the zoned column in the filter predicate to the minimum value and the maximum value of the zoned column for a zone to determine whether the zone can possibly contain data satisfying the filter predicate [0078].

Based on zone map 500 and given the following query with a filter predicate on the ship_date column of table 300 of FIG. 3 with a filter predicate date value of ‘01-01-2008’, a DBMS performing a table scan of table 300 can skip a scan of the zone 502 and disk blocks 403 and 404 because zone 502, based on the minimum and maximum values stored in columns 514B and 515B in row 512 of the zone map 500, cannot contain rows relevant to the following query. [0087] SELECT*FROM lineitem WHERE ship_date=‘01-01-2008’ [0086].

    PNG
    media_image1.png
    248
    645
    media_image1.png
    Greyscale

The zone map 500 (i.e., metadata with multiple columns of database data) may be represented as a table, materialized view, or other database object and may be stored in a database as such ([0083] and Fig. 5).

Baer further teaches the limitation “a plurality of different types of partition ranges that characterize at least one of the plurality of partitions” as The aggregation operation involves aggregating the minimum and maximum values (i.e., ranges for the partitions) from the zone map entries for each of the zoned columns [0102].
When aggregating zone map information for a partition, the smallest minimum value from a set of minimum values for a zoned column from the zone map and the greatest maximum value from a set of maximum values for the zoned column from the zone map can depend on the data type of the zoned column. For example, if the data type of the zoned column is a character data type (i.e., type of partition ranges), then the smallest minimum value and the greatest maximum value can be based on a lexical ordering of column values. As another example, if the data type of the zoned column is a numerical data type (i.e., type of partition ranges), then the smallest minimum value and the greatest maximum value can be based on a numerical ordering of the zoned column values. As yet another example, if the data type of the zoned column is a date data type, then the smallest minimum value and the greatest maximum value can be based on a calendar ordering of the zoned column values ([0103] and Fig. 8).

    PNG
    media_image2.png
    497
    669
    media_image2.png
    Greyscale


The Applicant also argued that Baer is directed to “ones of contiguous data blocks of a database and not to partition database data into a plurality of partitions, wherein, ...” In addition, applicant respectfully submits that each of Baer’s zone correspond to one range of data and not to a plurality of different types of partition ranges that characterize at least one of the plurality of partitions as claimed. Thus, applicant respectfully submits that Baer does not teach or suggest the claim feature.

In response, Baer teaches the limitation “a plurality of different types of partition ranges that characterize at least one of the plurality of partitions” as The aggregation operation involves aggregating the minimum and maximum values from the zone map entries for each of the zoned columns. In particular, for a set of minimum values for a zoned column from the zone map entries for the zones that belong to a partition, the smallest minimum value of the set is determined and stored as aggregated minimum value for the zoned column to associate with the partition in the aggregated zone map information for the partition. Similarly, for a set of maximum values for a zoned column from the zone map entries for the zones that belong to a partition, the greatest maximum value of the set is determined and stored as aggregated maximum value for the zoned column to associate with the partition in the aggregated zone map information for the partition [0101].
The aggregation operation involves aggregating the minimum and maximum values (i.e., ranges for the partitions) from the zone map entries for each of the zoned columns [0102].

In particular, the zone map can store (aggregate), for each partition of the sales table, the minimum value of the ship_date column, the minimum value of the close_date column, the maximum value of the ship_date column, and the maximum value of the close_date column among all minimum and maximum values for these columns for all zones of the partition. Now, if a query is received with a filter predicate on the ship_date or close_date columns, the query engine can eliminate entire partitions (i.e., type date ranges of partitions) from the access paths by comparing the column value (or the range of possible column values) in the filter predicate to the per-partition aggregate minimum and maximum values stored in the zone map [0039].

Based on the above, Baer teaches the limitations “partition database data into a plurality of partitions, wherein, for each of the plurality of partitions, the metadata stored in the metadata includes metadata corresponding to multiple columns of the database data and a plurality of different types of partition ranges that characterize at least one of the plurality of partitions” as claimed.

Baer teaches partition pruning based on aggregated zone map information. FIG. 2 illustrates general structure of a client/server database system 200 suitable for implementing some embodiments of the present invention. As shown, system 200 comprises one or more client(s) 210 connected to a server 230 via a network 220. Specifically, client(s) 210 comprise one or more computing devices 211 connected to a database server system 240 using a conventional network [0062]. Database server system 240, which comprises ORACLE DATABASE [0063] and In operation, client(s) 210 store data in or retrieve data from one or more database tables 250, as shown in FIG. 2. Data in a relational database is stored as a series of tables, also called relations. Typically resident on the server 230, each table itself comprises one or more “rows” or “records” (tuples) [0065]. 

Data of a partitioned table can be clustered. In the context of storing data in a DBMS, the organization of related table data in contiguous disk blocks may be referred to as “clustering”. Clustering can improve performance of table scans during query processing because the table data can be scanned with sequential disk access, as opposed to random disk access which is typically slower than sequential disk access [0072].

A zone map is a database access structure that allows the DBMS to skip disk scans of certain disk blocks of a table when scanning the table data because it is known, based on the zone map, that the skipped disk blocks cannot contain data relevant to the query for which the table scanning is being performed ([0075-0077]).

It is well-known that at the finest level of granularity, Oracle stores data in data blocks (also called logical blocks, Oracle blocks, or pages). One data block corresponds to a specific number of bytes of physical database space on disk Home / Database / Oracle Database Online Documentation, 10g Release 2 (10.2). 

As a result, Baer’s teaching of the zone map entries in the zone map may include disk block, identifying information that identifies the sets of contiguous disk blocks where the zones are stored on disk, does not mean that it does not teach partitioning of the database data (i.e., database tables, partitions, and indexes etc…). In fact, Baer’s teaching of pruning one or more partitions of the database table from access paths for processing the query statement based on determining, based on aggregated zone map information associated with the one or more partitions, that the filter predicate cannot be satisfied by data stored in the one or more partitions is consistent with the claimed invention.  See Applicant’s Specification Figs. 2A, 2B, and 2C.


    PNG
    media_image3.png
    738
    1145
    media_image3.png
    Greyscale

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

						*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164